Citation Nr: 0823521	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-28 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back surgery.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a lung condition.

4.  Entitlement to service connection for acid reflux 
disease.

5.  Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to service connection for mental problems, to 
include depression and anxiety.

7.  Entitlement to service connection for a sinus/allergy 
condition.

8.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The evidence does not show the veteran injured his back 
or received treatment for a back condition in service; nor 
does the competent medical evidence link a currently 
diagnosed back condition to the veteran's active duty 
service.  

2.  The evidence does not show the veteran incurred a heart 
condition or received treatment for a heart condition in 
service; nor does the competent medical evidence link a 
currently diagnosed heart condition to the veteran's active 
duty service.  

3.  The evidence does not show the veteran incurred a lung 
condition or received treatment for a lung condition in 
service; nor does the competent medical evidence link a 
currently diagnosed lung condition to the veteran's active 
duty service.  

4.  The evidence does not show the veteran incurred acid 
reflux disease or received treatment for acid reflux disease 
in service; nor does the competent medical evidence link acid 
reflux disease to the veteran's active duty service.  

5.  The competent medical evidence does not show the veteran 
incurred arthritis of any joints in service or within one 
year thereafter.  

6.  The evidence does not show that the veteran incurred a 
mental problem, to include depression or anxiety, in service; 
nor does the competent medical evidence link a currently 
diagnosed mental disorder to the veteran's active duty 
service.  

7.  The evidence does not show the veteran incurred a 
sinus/allergy condition or received treatment for a 
sinus/allergy condition in service; nor does the competent 
medical evidence link a sinus/allergy condition to the 
veteran's active duty service.  

8.  The evidence does not show the veteran incurred a skin 
rash or received treatment for a skin rash in service; nor 
does the evidence currently show the veteran has a skin rash.


CONCLUSIONS OF LAW

1.  Back surgery was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.303, 3.307, 3.309 (2007).  

2.  A heart condition was not incurred or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.303, 3.307, 3.309 (2007).  

3.  A lung condition was not incurred or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.303, 3.307, 3.309 (2007).  

4.  Acid reflux disease was not incurred or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.303, 3.307, 3.309 (2007).  

5.  Arthritis of multiple joints was not incurred or 
aggravated during active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.303, 3.307, 3.309 (2007).  

6.  A mental health disorder, to include depression and 
anxiety was not incurred or aggravated during active service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.303, 3.307, 3.309 (2007).  

7.  A sinus/allergy condition was not incurred or aggravated 
during active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.303, 3.307, 3.309 (2007).  

8.  A skin rash was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claims, in correspondence dated in February 2006, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits for his claimed disabilities.  The RO requested that 
the veteran specify which disability he was claiming as a 
result of herbicide exposure and when he began to receive 
treatment for that disability.  The RO also requested that 
the veteran specify which disease he was claiming as a result 
of asbestos exposure.  The RO asked the veteran a series of 
questions regarding his claimed asbestos exposure such was 
when, where, and how he was exposed.  

In the February 2006 correspondence, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claims.  In 
a response dated in April 2006, the veteran informed VA that 
he had no additional relevant medical evidence to submit.

In his VA Form 9, received in September 2006, the veteran 
alleged that his claimed disabilities were caused by exposure 
to "various chemicals and other elements."  In 
correspondence dated in January 2008, the RO asked the 
veteran to identify what chemicals and elements he believed 
caused his disabilities.  The RO informed the veteran he had 
one year from the date of that letter to provide the 
requested information.  The veteran failed to respond to that 
correspondence.  

The RO provided the veteran with additional notice in 
correspondence dated in April 2008.  In that correspondence, 
the RO informed the veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.  Although this notice was not timely in that 
it was not provided prior to the initial RO adjudication of 
the claims, the Board nonetheless finds that proceeding with 
adjudicating these claims is appropriate.  For reasons 
discussed more fully below, the Board concludes that the 
preponderance of the evidence is against each of the 
appellant's service connection claims.  Thus, no disability 
ratings or effective dates will be assigned and failure to 
notify the veteran of these elements has resulted in no 
prejudice.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that VCAA notice errors are presumed to 
be prejudicial and it is VA's duty to rebut the presumption).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) outpatient 
treatment records from VAMC Bonham, Texas, dated from October 
2004 to December 2005.  The veteran has not informed VA of 
any other evidence that has not already been associated with 
the claims file.

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service.  38 C.F.R. § 3.159(c)(4) (2007).  Whether the 
evidence indicates that the disability may be associated with 
the veteran's service is a low threshold.  McLendon, 20 Vet. 
App. at 82.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  Id. at 83.  

Here, the veteran was not provided with a VA examination for 
any of the claimed disabilities on appeal.  The Board does 
not find, however, that the failure to provide examinations 
for these conditions is remandable error.  For reasons 
explained more fully below, there is no evidence of any kind 
that an in-service event, injury, or disease occurred with 
respect to the veteran's back surgery, heart condition, acid 
reflux disease, arthritis of multiple joints, or 
sinus/allergy condition claims.  Without such evidence, 
examinations for these claimed conditions are not required.  
Id at 81.  

Regarding the lung condition, mental condition, and skin rash 
claims, the Board acknowledges that in a report of medical 
history conducted upon the veteran's separation, dated in 
October 1968, the veteran answered "yes" in response to 
whether he ever had or now had skin diseases, shortness of 
breath, and depression or excessive worry.  The Board does 
not find, however, that this report constitutes credible 
evidence of an in-service event, injury, or disease with 
respect to his skin rash, lung disorder, or mental disorder 
claims.  McLendon, 20 Vet. App. 79, 82-83 (2006).  There were 
no objective findings of any of these conditions at the time 
of that examination, there was no record of treatment for any 
of these conditions in service, and it is not clear from the 
report of medical history whether the veteran was claiming he 
had those conditions currently or had them in the past, which 
could include prior to service.  

Even if the Board were to find that the report of medical 
history was credible evidence of an in-service event, injury, 
or disease, there is no evidence that indicates the 
conditions reported at discharge are in any way associated 
with a current lung condition, mental condition, or skin 
disability.  Id.  The veteran has not alleged continuity of 
symptomatology or otherwise explained how these conditions 
were related to service, other than to allege that they were 
due to "exposure to chemicals and other elements."  See 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004) (holding 
that Board must provide adequate statement and reasons why a 
medical examination is not required when the record contained 
veteran's statements describing current symptoms and how they 
had existed since service, and a discharge examination report 
noting findings of a medical condition).  Under the 
circumstances presented here, VA had no duty to provide a 
medical examination for these claimed conditions and the 
failure to do so is not a breach of its duty to assist.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For veteran's who have been exposed to an herbicide agent, 
certain diseases may be presumed service-connected provided 
certain requirements are met.  38 C.F.R. § 3.309(e) (2007).  
Veterans served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, are 
presumed to have been exposed during such service to an 
herbicide agent.  See 38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.307(a)(6)(iii) (2007).  

Service connection for arthritis may be presumed if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Analysis

In the veteran's VA Form 9, he alleged that his claimed 
disabilities were caused by exposure to various chemicals and 
other elements.  In his original claim for compensation 
benefits, he alleged he was exposed to Agent Orange and other 
herbicides, as well as to asbestos in service.  

The Board first considers whether service connection for any 
of the claimed conditions may be presumed based on exposure 
to herbicide agents.  Here, none of the veteran's claimed 
conditions is among those presumed to be service-connected 
based on herbicide exposure, with the possible exception of 
his claimed skin rash.  Among the presumptive diseases is 
chloracne or other acneform disease consistent with 
chloracne.  This disease must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2007).  

The evidence here does not support a finding that such a 
disease became manifest to a degree of 10 percent or more 
within a year of exposure.  There is little evidence in 
support of the skin rash claim.  One document in support of 
the claim is the report of medical history conducted upon the 
veteran's separation, dated in October 1968, in which the 
veteran indicated he either currently had, or had a history 
of, skin diseases.  A second document supporting the skin 
rash claim was a statement submitted with his claim in 
December 2005, in which the veteran alleged that he had had a 
skin rash for "many years."  

Neither of these documents supports the veteran's claim.  
Although the veteran is competent to report having a skin 
rash since service, he is not competent to diagnose 
chloracne, which would require the knowledge of a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, without any medical evidence establishing that 
the veteran had chloracne or other acneform disease within 
one year of the last date of herbicide exposure, service 
connection for a skin rash may not be granted on a 
presumptive basis.

Next, the Board considers whether service connection may be 
granted on a direct basis, to include as due to asbestos 
exposure, for any of the claimed disabilities.  First, the 
Board finds there to be no credible evidence of asbestos 
exposure.  Although requested to specify where, when, and how 
he was exposed, the veteran failed to provide such 
information.  The veteran's DD Form 214 indicated he was a 
military police officer, which is not an occupation 
indicative of asbestos exposure.  There is no basis in the 
record even to suggest that the veteran was exposed to 
asbestos in service.

The Board has considered whether there is any other basis for 
granting service connection for any of the claimed 
conditions, but the Board finds there is not.  The veteran's 
service medical records were negative for treatment or a 
diagnosis of any of the claimed disabilities.  As noted, the 
service medical records did include a report of medical 
history conducted upon the veteran's separation, dated in 
October 1968, in which the veteran indicated he either 
currently had, or had a history of, skin diseases, shortness 
of breath, and depression or excessive worry.  For reasons 
explained above, the Board does not find any of these 
notations to be credible evidence of an in-service event, 
injury, or disease.  

Even if the Board were to find that a skin disease, lung 
condition, or mental disorder was shown in service, there is 
no evidence of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2007).  Although the veteran alleged in the 
December 2005 statement that he had had a skin rash for 
"many years," he did not specify whether this began before, 
during, or after service.  Regarding the lung condition and 
mental disorder claims, the veteran has provided no 
statements suggesting continuity of symptomatology since 
service.  In his December 2005 statement, he reported he was 
diagnosed with emphysema in 2003.  The veteran also stated he 
was currently diagnosed with depression and anxiety.  These 
statements only relate to the veteran's current condition and 
provide no basis for linking those conditions to the 
veteran's active duty service.

The Board also acknowledges that the VAMC outpatient 
treatment records confirmed either diagnoses or a history of 
anxiety and depression, and bronchitis.  In none of these 
medical records, however, did a healthcare provider link any 
of these conditions to the veteran's active duty service.  
The VAMC treatment records did not include any findings 
pertaining to a skin rash.  To the contrary, in an outpatient 
clinic note, dated in March 2005, the examining physician 
specifically noted the absence of any rash.  

The evidence also fails to support the veteran's acid reflux 
disease, back surgery, heart disease, arthritis, and 
sinus/allergy disorder claims.  The VAMC outpatient treatment 
records confirmed either diagnoses or a history of 
gastroesophageal reflux disease (GERD), chronic low back pain 
status post two surgeries, coronary artery disease, and 
allergies.  In none of these medical records, however, did a 
healthcare provider link any of these conditions to the 
veteran's active duty service.  The record included no 
medical evidence of an arthritis diagnosis.  

The veteran offered few statements in support of these 
claims.  In the December 2005 statement, he alleged his back 
problems began in 1968 when he was in Vietnam.  The veteran 
alleged he had arthritis in "all joints for many years."  
The veteran also stated he had sinus and allergy problems, 
acid reflux disease, and a history of two heart attacks.  

The veteran's statement that his back problems began in 1968 
is not supported by the record.  As noted, the veteran's 
service medical records were negative for any findings or 
treatment related to a back disorder.  The medical evidence 
in the file indicated that the veteran had received two 
surgeries in the past, but there were no actual records of 
these surgeries in the file.  The veteran has also not 
alleged receiving any treatment for a back condition shortly 
after his discharge.  By the veteran's own account in his 
December 2005 statement, his first surgery was not until 
1979, which was more than a decade after his discharge from 
active duty.  The Board retains discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Jandreau, 492 F.3d at 
1376 (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 
(Fed. Cir. 2006)).  Without more specific information or 
supporting documentation concerning the onset of the 
veteran's back problems, the Board does not find his vague 
assertion to be credible.  

The veteran's December 2005 statement also fails to support 
his arthritis claim.  Although he alleged he had arthritis 
for "many years," he did not allege that it began in 
service or within one year thereafter.  Moreover, there is no 
medical evidence the veteran was diagnosed with arthritis 
within a year of his discharge.

As for the statements concerning the sinus/allergy disorder, 
heart condition, and acid reflux disease, these only concern 
the veteran's present condition and do not support a finding 
that any of these disorders are in any way related to the 
veteran's active duty service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

1.  Service connection for back surgery is denied.

2.  Service connection for a heart condition is denied.

3.  Service connection for a lung condition is denied.

4.  Service connection for acid reflux disease is denied.

5.  Service connection for arthritis of multiple joints is 
denied.

6.  Service connection for a mental condition, to include 
depression and anxiety is denied.

7.  Service connection for a sinus/allergy condition is 
denied.

8.  Service connection for a skin rash is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


